           Case 1:20-cv-02849-VEC Document 27 Filed 07/30/21 Page 1 of 1
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 7/30/2021
 -------------------------------------------------------------- X
 LOURDES MATIAS,                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :          20-CV-2849 (VEC)
 MONTEFIORE MEDICAL CENTER AND                                  :
 JENNETTE WOHLAR,                                               :                ORDER
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 30, 2021, the parties appeared for a pretrial conference;

        IT IS HEREBY ORDERED: Defendants’ motion for summary judgment is due

September 24, 2021. Plaintiff’s opposition is due October 22, 2021. Defendants’ reply is due

November 5, 2021.

        Upon a joint request, the Court is happy to refer the parties to Magistrate Judge Cave for

a settlement conference.



SO ORDERED.
                                                                    ________________________
Date: July 30, 2021                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
